UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 3/31/15 Item 1. Schedule of Investments. Templeton Developing Markets Trust Statement of Investments, March 31, 2015 (unaudited) Industry Shares Value Common Stocks 85.7% Argentina 0.3% a Grupo Clarin SA, B, GDR, Reg S Media 294,661 $ 4,095,788 Austria 0.2% OMV AG Oil, Gas & Consumable Fuels 94,840 2,606,767 Belgium 4.1% Anheuser-Busch InBev NV Beverages 538,060 65,845,000 Brazil 0.6% Cia Hering Specialty Retail 103,400 531,087 M Dias Branco SA Food Products 353,700 9,538,712 10,069,799 China 20.4% b Aluminum Corp. of China Ltd., H Metals & Mining 18,369,800 9,051,439 Brilliance China Automotive Holdings Ltd. Automobiles 42,996,900 82,525,829 China Construction Bank Corp., H Banks 29,745,700 24,670,900 China Life Insurance Co. Ltd., H Insurance 7,112,000 31,098,631 China Mobile Ltd. Wireless Telecommunication Services 1,991,000 25,938,357 China Petroleum and Chemical Corp., H Oil, Gas & Consumable Fuels 35,026,000 27,875,684 b China Shipping Development Co. Ltd., H Marine 24,463,500 17,954,804 Industrial and Commercial Bank of China Ltd., H Banks 31,040,800 22,862,243 Inner Mongolia Yitai Coal Co. Ltd., B Oil, Gas & Consumable Fuels 214,747 316,322 NetEase Inc., ADR Internet Software & Services 141,900 14,942,070 PetroChina Co. Ltd., H Oil, Gas & Consumable Fuels 34,017,800 37,604,245 Tencent Holdings Ltd. Internet Software & Services 1,128,000 21,431,949 Yanzhou Coal Mining Co. Ltd., H Oil, Gas & Consumable Fuels 11,191,100 9,584,968 325,857,441 Greece 0.3% b National Bank of Greece SA Banks 3,857,763 4,563,290 Hong Kong 0.7% Dairy Farm International Holdings Ltd. Food & Staples Retailing 818,062 7,681,602 MGM China Holdings Ltd. Hotels, Restaurants & Leisure 1,834,000 3,468,032 11,149,634 India 13.0% Biocon Ltd. Biotechnology 2,497,396 18,819,202 Dr. Reddy's Laboratories Ltd. Pharmaceuticals 565,489 31,677,964 Infosys Ltd. IT Services 544,293 19,387,690 Reliance Industries Ltd. Oil, Gas & Consumable Fuels 634,200 8,411,424 Tata Consultancy Services Ltd. IT Services 1,922,567 78,841,908 Tata Motors Ltd. Automobiles 5,657,000 49,976,981 207,115,169 Indonesia 3.8% Astra International Tbk PT Automobiles 56,654,500 37,155,819 Bank Danamon Indonesia Tbk PT Banks 24,041,300 9,423,454 Semen Indonesia (Persero) Tbk PT Construction Materials 13,516,500 14,110,916 60,690,189 Kenya 0.6% Kenya Commercial Bank Ltd. Banks 14,983,900 9,729,805 Pakistan 0.4% United Bank Ltd. Banks 4,083,000 6,167,472 Peru 0.4% Compania de Minas Buenaventura SA, ADR Metals & Mining 682,764 6,916,399 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Developing Markets Trust Statement of Investments, March 31, 2015 (unaudited) (continued) Philippines 2.3% Ayala Corp. Diversified Financial Services Bloomberry Resorts Corp. Hotels, Restaurants & Leisure b Melco Crown Philippines Resorts Corp. Hotels, Restaurants & Leisure South Africa 12.4% Kumba Iron Ore Ltd. Metals & Mining MTN Group Ltd. Wireless Telecommunication Services Naspers Ltd., N Media Remgro Ltd. Diversified Financial Services Truworths International Ltd. Specialty Retail South Korea 3.8% Hyundai Development Co. Construction & Engineering Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals SK Innovation Co. Ltd. Oil, Gas & Consumable Fuels Switzerland 0.6% Compagnie Financiere Richemont SA Textiles, Apparel & Luxury Goods Taiwan 3.8% Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment Thailand 11.5% Kasikornbank PCL, fgn. Banks Land and Houses PCL, fgn. Real Estate Management & Development Land and Houses PCL, NVDR Real Estate Management & Development PTT Exploration and Production PCL, fgn. Oil, Gas & Consumable Fuels PTT PCL, fgn. Oil, Gas & Consumable Fuels Quality Houses PCL, fgn. Real Estate Management & Development Siam Commercial Bank PCL, fgn. Banks Thai Beverage PCL, fgn. Beverages Turkey 1.5% Akbank TAS Banks Tupras-Turkiye Petrol Rafinerileri AS Oil, Gas & Consumable Fuels United Kingdom 3.7% Unilever PLC Food Products United States 1.3% Avon Products Inc. Personal Products Total Common Stocks (Cost $1,162,965,138) Participatory Notes 0.5% Saudi Arabia 0.5% c Deutsche Bank AG/London, Etihad Etisalat Co., 144A, 9/27/16 Wireless Telecommunication Services c HSBC Bank PLC, Etihad Etisalat Co., 144A, 11/20/17 Wireless Telecommunication Services Total Participatory Notes (Cost $10,686,718) Preferred Stocks 6.3% Brazil 5.4% Banco Bradesco SA, ADR, pfd. Banks Itau Unibanco Holding SA, ADR, pfd. Banks Templeton Developing Markets Trust Statement of Investments, March 31, 2015 (unaudited) (continued) Petroleo Brasileiro SA, ADR, pfd. Oil, Gas & Consumable Fuels Vale SA, ADR, pfd., A Metals & Mining Chile 0.9% Embotelladora Andina SA, pfd., A Beverages Sociedad Quimica y Minera de Chile SA, ADR, pfd., B Chemicals Total Preferred Stocks (Cost $173,728,683) Total Investments before Short Term Investments (Cost $1,347,380,539) Short Term Investments (Cost $48,846,952) 3.1% Money Market Funds 3.1% United States 3.1% b,d Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $1,396,227,491) 95.6% Other Assets, less Liabilities 4.4% Net Assets 100.0% $ a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. b Non-income producing. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At March 31, 2015, the aggregate value of these securities was $7,678,240, representing 0.48% of net assets. d Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depository Receipt Templeton Developing Markets Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Developing Markets Trust (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At March 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of March 31, 2015, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a,b $ $ - $ - $ Participatory Notes - - Short Term Investments - - Total Investments in Securities $ $ $ - $ a Includes common and preferred stocks. b For detailed categories, see the accompanying Statement of Investments. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Developing Markets Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 27, 2015 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date
